WENTWORTH, Judge.
Appellants seek review of an order by which they are enjoined from interfering with the use of certain parcels of real property. We affirm the order appealed.
Appellants are property owners whose title is derived from a recorded deed which provides that certain alleyways “shall be kept open perpetually for the free use and benefit of the owners and tenants of said land ... and the title thereto shall be held in common_” By this deed several parcels were conveyed, and appellants now own the majority of one of these parcels. In enjoining appellants from interfering with the use of the alleyways by the owners or possessors of another parcel, the trial court ruled that appellants are es-topped from asserting “any right or title in derogation of the deed.”
On appeal appellants contend that estop-pel should not apply since appellees are strangers to the deed from which title is derived. However, this circumstance does not alter appellants’ position as successors in interest under a deed of record at the time their interest was conveyed. Appellants were on notice as to the provisions regarding the use of the alleyways, and the doctrine of estoppel is thus properly applied. See Leffier v. Smith, 388 So.2d 261 (Fla. 5th DCA 1980).
The order appealed is affirmed.
MILLS and NIMMONS, JJ., concur.